Sandler, J. P.,
dissents in a memorandum as follows: The employee’s fidelity bond under which the plaintiff is seeking to recover in this action provides in pertinent part as follows:
"(A) Loss resulting directly from dishonest or fraudulent acts of an Employee committed alone or in collusion with others.
"Dishonest or fraudulent acts as used in this Insuring Agreement shall mean only dishonest or fraudulent acts committed by such Employee with the manifest intent "(a) to cause the Insured to sustain such loss, and "(b) to obtain financial benefit for the Employee or for any other person or organization intended by the Employee to receive such benefit”.
Assuming that the actions of the employee to conceal the fact of previous overdrafts in the account of Sana Travel Service Ltd. constituted dishonest or fraudulent acts within the meaning of the bond (which I think would be a reasonable evaluation of the situation), the record fails to establish as a matter of law that these activities, to which the employee pleaded guilty, resulted directly in the loss for which plaintiff bank seeks recovery. On the face of the record, the loss occurred when checks credited by the employee to the account before they had time to clear were returned unpaid for "insufficient funds” and "account closed” by the drawee bank. *535Neither the plea of guilty, nor any statement by the employee in connection with the plea of guilty, nor anything else in the record establishes as a matter of law that his act in prematurely crediting the account with those checks was done by the employee "with the manifest intent (a) to cause the Insured to sustain such loss”.
It of course may develop on a trial that this was in fact the employee’s intent. It may also develop on a trial that the plaintiff bank would have been able to recover the loss except for the employee’s actions in concealing that which had occurred. What the record does not do, however, is establish as a matter of law a direct loss attributable to a dishonest or fraudulent act committed by an employee "with the manifest intent (a) to cause the Insured to sustain such loss”. In fact, the employee’s plea allocution more closely indicates that his initial crediting of Sana’s account, which may have been the act which caused the bank’s loss, was an error in judgment of a kind clearly not covered by the policy, and that his later falsification of records was intended to conceal his error in the hope that Sana would ultimately honor its promise to cover the dishonored checks with money from abroad. As here pertinent the following exchange appears in the allocution:
"the court: Can you tell me exactly what you did. "defendant: Your Honor, I transferred the money from the account and credited the account of Chemical Bank.
"the court: Why?
"defendant: Your Honor, the few checks were deposited by Sana Travel Limited which bounced. As a matter of fact, the amount of the bounced check should have been debited to the account of the Sana Limited. Sana did not have sufficient balance in the account and they promise the money is coming from abroad. In order that this should not come to the knowledge of my superiors for [the] time being I debited this amount to a dormant account and credited it to Chemical Bank.”
Accordingly, the IAS court was correct in concluding that factual issues were presented which require denial of the motion for summary judgment.